Citation Nr: 1021126	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative disc 
disease, cervical spine, with history of headaches (neck 
condition).

2.  Entitlement to service connection for a skin condition, 
claimed as jungle rot.

3.  Entitlement to service connection for diarrhea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO). 

June 2007 correspondence from the Veteran shows he seeks to 
establish service connection for peripheral neuropathy.  His 
correspondence and contentions also show that he seeks to 
establish service connection for a headache disability as an 
independent condition, and on a direct basis.  These matters 
have not been adjudicated and are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a neck 
condition was previously denied by the RO in November 1996 
and January 1999 on the basis that his neck condition was not 
incurred in service.  Though the Veteran filed Notices of 
Disagreement, the Veteran did not file a timely substantive 
appeal after either decision.    

2.  The additional evidence presented since the prior 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a neck 
condition.

3.  There is no medical evidence showing that the Veteran 
suffers from a skin condition.  

4.  There is no medical evidence showing that the Veteran 
suffers from chronic diarrhea.


CONCLUSIONS OF LAW

1.  The prior RO decisions of November 1996 and January 1999 
denying entitlement to service connection for a neck 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
neck condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

3.  The Veteran has not met the criteria for service 
connection for a skin condition.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

4.  The Veteran has not met the criteria for service 
connection for diarrhea.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Presented

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  In this case, the Veteran 
contends that the RO erred in refusing to reopen and grant 
his claim for service connection for a neck condition.  He 
asserts that on the basis of evidence he has now submitted, 
he meets the legal and factual criteria for service 
connection.  

A review of the history of this claim is instructive.  The 
Veteran first sought service connection for his neck 
condition with headaches in October 1995.  The Veteran has 
long contended that he suffered a neck injury when he was 
thrown from a vehicle in the Republic of Vietnam.  The 
Veteran contends that the headaches he suffered were 
secondary to this neck injury, and that surgery he underwent 
in June 1995 was also related to this in-service incident.  
As the Veteran frequently supplied new evidence to the RO, 
rating decisions were issued in January 1996, February 1996, 
and November 1996.  Each decision denied the Veteran's claim 
because there was no evidence that his neck condition was 
incurred in his active service.  The Veteran thereafter filed 
a notice of disagreement and requested a hearing before a 
decision review officer.  That hearing was held in August 
1997, and a Statement of the Case of the same month again 
denied the Veteran's claim.  As the Veteran did not 
thereafter file a timely Substantive Appeal, the November 
1996 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103

The Veteran sought to reopen his claim in September 1998.  
The RO declined to do so in a January 1999 rating decision, 
finding that the Veteran had not submitted new and material 
evidence.  The Veteran filed a timely Notice of Disagreement, 
and a May 2000 Statement of the Case again declined to reopen 
his case.  The Veteran then requested a hearing before a 
Decision Review Officer, but he did not file a Substantive 
Appeal.  The hearing was held in June 2000, and a 
Supplemental Statement of the Case was issued in July 2000.  
The Veteran did not file a Substantive Appeal, so the January 
1999 rating decision became final.

In the instant appeal, the Veteran sought to reopen his claim 
in a May 2007 filing.  In a November 2007 rating decision, 
the RO found that the Veteran had not submitted new and 
material evidence, and his claim to reopen was again denied.  
The Veteran filed a timely Notice of Disagreement, and the RO 
issued a Statement of the Case in December 2008.  The Veteran 
thereafter filed a timely Substantive Appeal and requested a 
hearing before a member of the Board.  That hearing was held 
in January 2010.  

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).  If the Board determines that new and 
material evidence has not been received, the adjudication of 
the particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with respect to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 
265 F.3d 1366, 1369 (2001) (holding that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened regardless of whether the 
previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted 
to agency decision makers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Since the Veteran's previous final denial in November 1999, 
numerous pieces of evidence have been added to the file.  
These include a buddy statement submitted by the Veteran, 
copies of service treatment records and private treatment 
records from the early 1970s, records of the Veteran's recent 
private treatment from the 1990s, an October 2007 VA 
examination, and the Veteran's testimony from his hearing.  

First, much of the evidence submitted by the Veteran 
concurrent with his May 2007 filing is not new.  A July 1998 
buddy statement from his colonel was previously submitted to 
the RO in September 1998.  The RO also considered an April 
1999 letter from the Veteran's private doctor in its May 2000 
Statement of the Case, and the Veteran resubmitted this 
letter now.  The Veteran's service treatment records and 
records of his post-service private and VA treatment have 
also been previously considered by the RO.  None of this 
evidence thus qualifies as new.

The Veteran underwent a VA neurological examination.  The 
report of this examination, while new, is not material.  The 
examination did not address whether the Veteran sustained a 
neck injury in service, the reason for the previous final 
denial, and therefore does not raise a reasonable possibility 
of substantiating the Veteran's claim.  

The final piece of evidence added to the file is the 
Veteran's own testimony in his January 2010 hearing.  In that 
hearing, the Veteran described being thrown from a personnel 
carrier.  The Veteran stated that he injured his neck at that 
time, and he was given aspirin by medics in the field.  He 
described suffering from neck pain after his separation, pain 
that was only alleviated by surgery in June 1995.

The Veteran's testimony, while remaining consistent since he 
originally applied for service connection for his neck 
condition in October 1995, is not new.  The Veteran has 
previously testified twice concerning his in-service 
accident, and he has also submitted statements and letters 
regarding the accident.  The RO and the Board concede that 
the Veteran was involved in an in-service motor vehicle 
accident, but there is simply no evidence beyond the 
Veteran's own contentions that he sustained a chronic neck 
disability.  

The Veteran's representative asked the Board to consider 
38 U.S.C.A. § 1154(b) in its adjudication of this case.  That 
statute provides that, in the case of a combat veteran, VA 
shall accept sufficient lay evidence as proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service.  Id.  Such an 
injury must be consistent with the circumstances, conditions, 
or hardships of such service, and reasonable doubt is 
resolved in favor of the veteran.  Id.  Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  Id.  

Here, the Board finds that while the RO did not explicitly 
state that it considered the Veteran's statements under the 
guidance of § 1154, it nonetheless accepted the Veteran's 
contentions that the motor vehicle accident occurred.  The 
question has been whether the Veteran injured his neck in 
this accident.  In his 1998 letter, the Veteran's colonel 
remembered being surprised that the Veteran was not injured.  
The Veteran himself did not complain of neck pain at that 
time or at any time during the duration of his service.  
There is thus not sufficient lay evidence to establish that 
the Veteran injured his neck.  The RO has also consistently 
cited the clear and convincing evidence that the Veteran's 
neck injury was not incurred in service, including his lack 
of complaints of neck pain for years after his separation, 
his being involved in a post-service motor vehicle accident, 
his private doctor's attributing the Veteran's neck problems 
to the Veteran's job, and the negative nexus opinions 
provided by VA doctors.  

In summary, the Board concludes that the November 1996 and 
January 1999 rating decisions are final.  U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The Board also finds that the 
additional evidence presented since the prior decision does 
not raise a reasonable possibility of substantiating the 
claim for service connection for a neck condition, and thus 
concludes that new and material evidence has not been 
presented to reopen the claim of entitlement to service 
connection for a neck condition.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

II.  Service Connection for a Skin Condition and for Diarrhea

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  Here, the Veteran seeks service 
connection for both a skin condition and for diarrhea.  As 
there is no medical evidence that the Veteran is currently 
suffering from either condition, the Board shall deny the 
Veteran's claim.

First, the Board acknowledges that the Veteran suffered from 
both a skin condition and from diarrhea while in service.  A 
September 1970 service treatment record reflects that the 
Veteran was diagnosed as suffering from tinea versicolor - 
"a common, chronic, usually symptomless disorder, 
characterized by macular patches of various sizes and shapes 
. . . usually seen in hot, humid, tropical regions" - and 
was prescribed shampoo to treat the disease.  Dorland's 
Illustrated Medical Dictionary 1956 (31st ed. 2007).  While 
the Veteran's service treatment records do not reflect 
complaints of or treatment for diarrhea, the Veteran 
testified in his January 2010 hearing that he suffered from 
this condition in service and for years thereafter.  As 
diarrhea is a condition observable to a lay person, the Board 
shall accept the Veteran's testimony.  

The Veteran's claim fails, however, because there is no 
medical evidence that he is currently suffering from either a 
skin condition or chronic diarrhea.  Records of the Veteran's 
post-service VA and private treatment have been associated 
with the claims file and reviewed.  This evidence is silent 
as to current complaints of or treatment for a skin condition 
and diarrhea.  

In his January 2010 hearing, the Veteran stated that, in the 
1990s, he received creams to treat his skin condition from 
the VAMC in Durham.  VA records from this period, however, do 
not show that the Veteran received treatment for a skin 
condition, and a skin condition was not listed among his 
active problems.  In his hearing, the Veteran did not state 
whether he was currently receiving any treatment for his skin 
condition.  With regard to diarrhea, the Veteran himself 
acknowledged that he is not suffering this disorder, stating 
that though he once suffered from diarrhea, it is now 
resolved.

It is axiomatic that "in the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
medical evidence that the Veteran is currently suffering from 
a skin condition or chronic diarrhea, the Board concludes 
that service connection for these disorders is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

With regard to its duty to notify, VA must meet a different 
threshold for claims involving new and material evidence and 
those for service connection.  As it has met each threshold, 
the Board determines that VA has satisfied its duty to 
notify.

First, with regard to the new and material evidence claim, a 
June 2007 letter sent to the Veteran informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This same 
letter defined new and material evidence, and it informed him 
of what evidence would be necessary to substantiate the 
element of the claim for service connection that was found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

With regard to the Veteran's two claims for service 
connection, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2007 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
notice informed the Veteran of all of the elements of how 
service connection is established, including how VA assigns 
disability ratings and how an effective date is established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all obtainable evidence has been associated with the 
claims file.  The Veteran requested and attended a hearing 
before a member of the Board.  

A VA compensation and pension examination is not required for 
the Veteran's claims.  An examination is not required unless 
a claim to reopen has been reopened.  As to the service 
connection claims, the Board may order an examination when 
the record shows that the Veteran has a current disability, 
indicates that this disability may be associated with the 
Veteran's active service, and does not contain sufficient 
evidence for the Board to make a decision on the issue.  
38 U.S.C.A. § 5103A(d)(2).  If the record indicates that 
there may be a nexus between the current disability and any 
service related incident, then the Board may order an RO to 
have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  In this case, there is no medical 
evidence that the Veteran suffers from a skin condition or 
diarrhea.  Without such evidence, the Board may consider the 
medical records already in the file without requiring a VA 
examination.

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  







ORDER

New and material evidence has not been presented, and the 
Veteran's claim for service connection for degenerative disc 
disease, cervical spine, with history of headaches remains 
denied.

Service connection for a skin condition is denied

Service connection for diarrhea is denied



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


